           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 1 of 15



                            UNITED ST ATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

CHESTER E. BATES,                                       )
                                                        )
           Plaintiff,                                   )
                                                        )
v.                                                      )       Case No. 4:20-CV-813-DPM
                                                        )
WRIGHT MEDICAL TECHNOLOGY, INC.,                        )
                                                        )       JURY TRIAL DEMANDED
           Defendant.                                   )




                                    PROTECTIVE ORDER

          The Court enters this Order pursuant to Federal Rule of Civil Procedure 26 to protect the

specific and serious trade secret or other confidential research, development, or commercial

information and confidentiality interests of the Parties to the above-captioned matter as well as

any third parties from whom information is sought in this matter, and to expedite discovery without

delay caused by possible disputes regarding claims of confidentiality of information, documents

and things that may contain or constitute trade secrets, confidential research and development, and

any commercial, financial or other proprietary information.

          IT IS HEREBY ORDERED, pursuant to Federal Rule of Civil Procedure 26, that:

          I.      SCOPE OF PROTECTIVE ORDER

          1.01    Scope of Order.

          This Order shall apply to discovery initiated by any of the parties to one or more other

parties or to any third parties and shall apply to all information, documents, electronically stored

information ("ESI"), and things in the possession of or under the control of any party or third party

subject to discovery in this action. This Order shall further govern the production of documents




DMl\116835 12.1
            Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 2 of 15



and information supplied in this case in any form by a party and designated by that producing party

as embodying "Confidential" or "Attorneys' Eyes Only" material for purposes of discovery or

otherwise. This Order also governs the Parties' agreement for access to documents from JCCP

4710: Wright Hip System Cases, pending before Judge Ann Jones in the Superior Court of

California, Los Angeles County (the "JCCP"). Per the Parties' written agreement on access to the

JCCP materials, the parties have agreed that those materials are also still governed by-and that

they agree to follow- any and all protective orders from the JCCP. In the event of a conflict

between protective orders entered in this action and in the JCCP as it pertains to JCCP materials,

the parties will meet and confer and make good faith efforts to reach a resolution in the interest of

efficiency and cost savings.

          II.      PROCEDURES FOR PROTECTION OF CONFIDENTIAL AND
                   ATTORNEYS' EYES ONLY INFORMATION

          2.01     "Confidential" and "Attorneys' Eyes Only" Information Defined.

          "Confidential" material shall include any non-public material that any Party or third party

reasonably and in good faith believes contains or reveals trade secrets; confidential research,

development or commercial information, including but not limited to inspections of premises or

things; or other proprietary or sensitive information or know-how that derives its value from

secrecy, or such material the public disclosure of which would cause any Party, or third parties

identified therein, undue annoyance or embarrassment. The scope of this Order shall include all

copies, excerpts, summaries, or notes that are prepared or derived therefrom and that incorporate

or reflect information contained in any Confidential Material, as well as testimony and oral

conversations derived therefrom or related thereto.

           This litigation may also require a Party or third party to produce documents, testimony, or

other material that is highly confidential. This may include materials containing particularly


                                                    2
DMl \1 1683512.1
               Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 3 of 15



sensitive trade secrets or other nonpublic confidential technical, commercial, financial, personal,

or business information that requires protection beyond that afforded by a "Confidential"

designation. In order to adequately protect such highly confidential material, by limiting access

to the same, a producing party may designate such material as "Attorneys' Eyes Only."

             The scope of this Order shall further allow either Plaintiff or Defendant to this action to

designate materials produced by any third parties as "Confidential" or "Attorneys' Eyes Only," as

defined by the terms of this Order, that the Designating Party reasonably and in good faith believes

contains or reveals trade secrets; confidential research, development or commercial information,

including but not limited to inspections of premises or things; or other proprietary or sensitive

information or know-how that derives its value from secrecy, or such material the public disclosure

of which would cause the Designating Party, or third parties identified therein, undue annoyance

or embarrassment.

             2.02     Designation of Confidential and Attorneys' Eyes Only Information.

             Each deposition transcript page or portion thereof, each interrogatory answer or portion

thereof, each produced document or portion thereof, and each premise or thing or portion thereof

which is deemed by any Party to disclose ( 1) confidential information (hereinafter "Confidential

Information"), will be identified and labeled as "CONFIDENTIAL;" or (2) attorney ' s eyes only

information (hereinafter "Attorneys' Eyes Only Information"), will be identified and labeled as

"ATTORNEYS' EYES ONLY."

             Such identification and marking shall be made at the time when the Producing Party

provides responses, documents, inspections, or things that it considers to be Confidential or

Attorneys' Eyes Only Information. In the case of documents or materials produced by a third

party, any Party wishing to designate any materials or documents as "Confidential" or "Attorneys'

Eyes Only" under the terms of this Order shall give notice to all parties to this action of the

                                                      3
DM l\ 11 683 51 2.l
            Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 4 of 15



designations within fourteen (14) days of receipt of the documents. During the 14-day period, all

third party documents shall be deemed to be confidential or attorneys' eyes only per the requested

designations. In the case of deposition transcript pages, the designating party shall advise opposing

counsel of the specific pages to be maintained in confidence, if any, within fourteen ( 14) days after

the receipt of the transcript of the deposition, if such request for a confidential or attorneys' eyes

only designation is not made at or during the deposition. Counsel must make a good faith attempt

to designate only those materials which contain sensitive business or personnel matters, not

available to the general public, as Confidential or Attorneys' Eyes Only Information. During the

14-day period, the entire deposition transcript shall be deemed to be confidential and attorneys'

eyes only until specific designations are made ..

          Further, at the beginning of any physical inspection of any tangible item, premise, or thing

or portion thereof, either party, through counsel, may declare the inspection itself, and any and all

visual observations, measurements, drawings, depictions, photographic and videotaped images,

audio-taped and transcribed audio-taped information, recordings of any kind, notes, and any

documents received or generated related to the physical inspection as containing Confidential and

Attorneys' Eyes Only Information.

          2.03    Disputes as to Confidential or Attorneys' Eyes Only Information.

          A party may object to the designation of particular Confidential or Attorneys' Eyes Only

Material by giving written notice to the party designating the disputed information. The written

notice shall identify the information to which the objection is made. If the parties cannot resolve

the objection within ten (10) business days after the time the notice is received, it shall be the

obligation of the party designating to pursue the matter and seek relief within (10) additional

business days in compliance with the specific rules of this Court as outlined in Dkt. # 10 (inter alia,

requiring that the parties first meet and confer in good faith and, ifthere is an impasse, then file a

                                                    4
DMl \11683512.J
           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 5 of 15



joint report discussing the discovery disagreement). If such a joint report to the Court on the

discovery impasse is timely filed within those ten (10) additional business days, the disputed

information shall be treated as Confidential or Attorneys' Eyes Only Material under the terms of

this Protective Order until the Court rules on the issue. If the designating party fails to seek Court

intervention within the prescribed time, the disputed information shall lose its designation as

CONFIDENTIAL or ATTORNEYS' EYES ONLY and shall not thereafter be treated as

Confidential or Attorneys' Eyes Only Material in accordance with this Protective Order. In

connection with a motion filed under this provision, the party designating the information as

CONFIDENTIAL or ATTORNEYS' EYES ONLY shall bear the burden of establishing that good

cause exists for the disputed information to be treated as Confidential or Attorneys' Eyes Only

Material.

         III.    AUTHORIZED USE OF CONFIDENTIAL OR ATTORNEYS' EYES
                 ONLY INFORMATION

         3.01    Use of Confidential or Attorneys' Eyes Only Information.

         Confidential and Attorneys' Eyes Only Information shall not be used or shown,

disseminated, copied or in any way communicated to any person for any purpose whatsoever, other

than as required for the preparation and trial of this action, including any appeals, and only in

compliance with this Order. Confidential and Attorneys' Eyes Only Information shall not be used

for competitive purposes. No person shall under any circumstances sell, offer for sale, advertise

or in any way disclose Confidential or Attorneys' Eyes Only Information (e.g., no person shall

permit the viewing, dissemination, copying, recording, duplicating, transmitting or sharing of

Confidential or Attorneys' Eyes Only Information). Counsel for Plaintiff and Defendant shall take

necessary and reasonably proper precautions to prevent the unauthorized or inadvertent disclosure

or distribution of any Confidential or Attorneys' Eyes Only Information.


                                                  5
DMl\11683512.1
            Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 6 of 15



                   A.      Disclosure of Confidential Information

           Except with the prior written consent of counsel for the party designating the information

or upon further order of this Court, disclosure of Confidential Information shall be limited to the

following persons:

                   (i)     attorneys of record for any of the parties and necessary employees of the
                           attorneys of record or the law firm of the attorneys of record in this case;

                   (ii)    all outside experts and consultants, who are not employees, officers,
                           directors, or representatives of any party, retained by the parties and whose
                           assistance is necessary in the preparation and trial of this action, and who
                           have a need related to this litigation to review the Confidential Information,
                           as well as the employees of the outside experts and consultants or the firm
                           of such experts and consultants who have a need related to this litigation to
                           review the Confidential Information;

                   (iii)   all named parties who have made an appearance in this lawsuit;

                   (iv)    the Court, Court Clerk and Court personnel working on the Action; and

                   (v)     Court stenographer and outside copy service whose function requires them
                           to have access to defendant's protected documents.

                   B.      Disclosure of Attorneys' Eyes Only Information

          Except with the prior written consent of counsel for the party designating the information

or upon further order of this Court, disclosure of Attorneys' Eyes Only Information shal I be limited

to the following persons:

                   (i)     attorneys of record for any of the parties and necessary employees of the
                           attorneys ofrecord or the law firm of the attorneys ofrecord in this case;

                   (ii)    all outside experts and consultants, who are not employees, officers,
                           directors, or representatives of any party, retained by the parties and whose
                           assistance is necessary in the preparation and trial of this action, and who
                           have a need related to this litigation to review the Attorneys' Eyes Only
                           Information, as well as the employees of the outside experts and consultants
                           or the firm of such experts and consultants who have a need related to this
                           litigation to review the Attorneys' Eyes Only Information;

                   (iii)   the Court, Court Clerk.and Court personnel working on the Action; and



                                                      6
DMl \ 11683512.1
           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 7 of 15



                 (iv)    Court stenographer and outside copy service whose function requires them
                         to have access to defendant's protected documents.

          Copies of Confidential or Attorneys' Eyes Only Information bearing a label specified in

paragraph 2.01 and 2.02 hereof shall not be disclosed to any person, other than those listed in

paragraph 3.01, by the party to whom they are produced, unless they become a part of the public

record of this action.

          3.02   Prerequisites to Disclosure.

         No person listed in Paragraph 3.0l(A)(i) - (iii) or 3.0l(B)(i)-(ii) shall be allowed access to

Confidential or Attorneys' Eyes Only Information unless each such person is (i) given a copy of

this Order and thoroughly advised as to its terms by the respective party's attorney; and (ii) agrees

in writing to strictly comply with the terms of this Order through completion of the form that is

attached to this Order as Exhibit 1. For the persons listed in Paragraph 3.0l(A)(i) and 3.0l(B)(i),

the requirements of this Paragraph 3.02 can be met by the attorney ofrecord completing the form

attached as Exhibit 1 on behalf of the attorney and the attorney's agents or employees.

          Before disclosing Confidential or Attorneys' Eyes Only Material to any person listed in

paragraphs 3.0l(A)(i) - (iii) or 3.0l(B)(i) - (ii) herein who is known or considered to be a

competitor (or an employee or consultant of a competitor of the party that so designated the

discovery material), the party wishing to make such disclosure shall give at least seven (7) business

days' advance notice in writing to the counsel who designated such discovery material as

Confidential or Attorneys' Eyes Only Information, stating that such disclosure will be made,

identifying by subject matter category the discovery material to be disclosed, and stating the

purposes of such disclosure. If, within the seven (7) business day period, an application is made

to the Court objecting to the proposed disclosure, disclosure is not permissible until the Court has

ruled on such application. As used in this paragraph, the term "Competitor" means any medical


                                                   7
DM!\11683512.1
             Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 8 of 15



device manufacturer, distributor or seller other than Wright Medical Technology, Inc., Wright

Medical Group, Inc., Cremascoli Ortho, Wright-Cremascoli, or Wright Medical Europe.

           For each person in 3.0l(A)(i) - (iii) or 3.0l(B)(i) - (ii) to whom disclosure of Confidential

or Attorneys' Eyes Only Information is made, each respective counsel shall retain a copy of the

signed agreement pursuant to the requirements of the preceding paragraph.

           3.03     Depositions.

           The confidentiality requirements of this Order extend to oral depositions and depositions

on written questions. Any individual not authorized by this Protective Order to be a recipient of

Confidential or Attorneys' Eyes Only Information may be excluded from a deposition while such

information is being elicited.

           3.04     Filing Confidential or Attorneys' Eyes Only Information.

           This order does not authorize the filing of any documents or other matter under seal. Per

Fed. R. Civ. P. 5.2, the parties should also employ redaction if practicable before any filing under

seal. Documents or other matter may be sealed only if authorized by statute, rule, or order of the

Court. A party seeking to file such items under seal shall file and serve a motion or submit a

proposed stipulated order that sets forth (i) the authority for sealing; (ii) an identification and

description of each item proposed for sealing; (iii) the reason that sealing each item is necessary;

(iv) the reason that means other than sealing are not available or unsatisfactory to preserve the

interest advanced by the movant in support of sealing; (v) a memorandum of legal authority

supporting sealing. A party shall not file or otherwise tender to the Clerk any item proposed for

sealing unless the Court has granted the motion or entered the proposed stipulated order required

by this section.

           Confidential or Attorneys' Eyes Only Information shall not be filed with the Court except

when required in connection with matters pending before the Court.

                                                     8
DMl \ 116835 12.1
             Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 9 of 15



           In the case of Confidential or Attorneys' Eyes Only Information being filed electronically,

the filing party shall be responsible to file the documents under seal pursuant to all applicable

Local Civil Rules.

           In the case of Confidential or Attorneys' Eyes Only Information being provided to the

Court as courtesy copies, the filing party shall be responsible to file the documents pursuant to all

applicable Local Civil Rules and in a sealed envelope, clearly marked:

                         THIS DOCUMENT CONTAINS CONFIDENTIAL
                         OR ATTORNEYS' EYES ONLY INFORMATION
                          COVERED BY A PROTECTIVE ORDER AND
                      IS SUBMITTED UNDER SEAL PURSUANT TO THAT
                   PROTECTIVE ORDER. THE CONFIDENTIAL CONTENTS OF
                    THIS DOCUMENT MAY NOT BE DISCLOSED WITHOUT
                               EXPRESS ORDER OF THE COURT

and shall remain sealed while in the office of the Clerk so long as they retain their Confidential or

Attorneys' Eyes Only designation. Said Confidential or Attorneys' Eyes Only Information shall

be kept under seal until further order of the Court; however, Confidential or Attorneys' Eyes Only

Information and other papers filed under seal shall be available to the Court, to counsel of record,

and to all other persons entitled to receive the confidential information contained therein under

the terms of this Order.

           3.05    Use of Confidential or Attorneys' Eyes Only Information during the course
                   of litigation and at trial.

           Confidential or Attorneys' Eyes Only Information may be included in whole or in part in

pleadings, motions, briefs, or otherwise filed with the Court as necessary so long as the filing party

complies with the requirements of all applicable Local Civil Rules outlined in paragraph 3.04,

above.




                                                    9
DMl \ 11683512.1
            Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 10 of 15



           IV.     PROCEDURES UPON THE CONCLUSION OF THIS LITIGATION

           4.01    Return of materials containing Confidential or Attorneys' Eyes Only
                   Information.

           Within thirty (30) days after entry of dismissal or of final judgment in this action, including

appeals, all documents and information, together with all copies thereof that have been and remain

designated as including Confidential or Attorneys' Eyes Only Information of Plaintiff or

Defendant, pursuant to this Protective Order, shall be collected and returned to Plaintiff or

Defendant, as the case might be. Additionally, Plaintiffs and Defendant's counsel shall cooperate

in confirming that said documents and information in the possession of persons listed in 3.0l(A)(i)

- (iii) and 3.0l(B)(i) - (ii) to whom disclosure has been made have been returned to Plaintiff or

Defendant, as the case might be. If requested by Plaintiff or Defendant, all persons listed in

3.0l(A)(i) - (iii) and 3.0l(B)(i) - (ii) to whom any Confidential or Attorneys' Eyes Only

Information was disseminated shall sign a certification to verify that all documents and materials

in their possession, containing Confidential or Attorneys' Eyes Only Information, have been

returned.

           4.02    Continuing jurisdiction of the Court.

           After termination of this litigation, the provisions of this Order shall continue to be binding

for one year unless otherwise ordered by the Court. This Court retains and shall have jurisdiction

over the parties and recipients of Confidential or Attorneys' Eyes Only Information for

enforcement of the provisions of this Order during that period.

           V.      MISCELLANEOUS PROVISIONS

           5.01    Binding effect.

           This Order shall be binding upon the parties, their attorneys, and their . successors,

executors, personal representatives, administrators, heirs, legal representatives, assigns,



                                                     10
DMl \ 11683512.1
           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 11 of 15



employees, agents, independent contractors and other persons or organizations over which they

have control.

          5.02     No waiver or admission.

          Neither the taking of any action in accordance with the provisions of this Protective Order,

nor the failure to object thereto, shall be construed as a waiver of any claim or defense in this

action. The entry of this Protective Order shall not be construed as a waiver of any right to object

to furnishing information in response to a discovery request or to object to a requested inspection

of documents or things. Nothing contained in this Protective Order, and no action taken in

compliance with it, shall: (a) operate as an admission by any party or person that any particular

document or information is or is not confidential; (b) operate as a waiver of any claim or defense

in this action; or (c) prejudice in any way the right of any party or person to seek a Court

determination of whether or not particular documents or information should be disclosed or, if

disclosed, whether or not they should be deemed Confidential or Attorneys' Eyes Only

Information and subject to this Protective Order.

          5.03     Inadvertent Disclosure by Producing Party.

          The inadvertent or unintentional disclosure by the Producing Party of Confidential or

Attorneys' Eyes Only Information, either by way of document production or by deposition

testimony, regardless of whether the information was so designated at the time of disclosure, shall

not be deemed a waiver in whole or in part of a party's claim of confidentiality, either as to the

specific information disclosed or as to any other information relating thereto or concerning the

same or unrelated subject matter. Any such inadvertently or unintentionally disclosed material by

a Producing Party not designated as such at the time of its release shall be designated as

CONFIDENTIAL or ATTORNEYS' EYES ONLY per the definitions in this Order as soon as

reasonably possible after the Producing Party becomes aware of the erroneous release and shall

                                                   11
DMl \ 11683512.1
           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 12 of 15



thereafter be treated as confidential hereunder. No liability shall attach for the Receiving Party's

disclosure of inadvertently or unintentionally disclosed Confidential or Attorneys' Eyes Only

Material from the time of receipt of that material until such time as the Producing Party properly

designates it as confidential.

         5.04    Privileges and Objections.

         Nothing in this Order shall preclude any party from asserting the attorney-client, work

product, or any other applicable privilege as to any document or information. It is understood and

agreed that nothing herein constitutes a waiver of the right of any party to raise or assert any

objections, including but not limited to defenses or objections with respect to the use, relevance,

or admissibility at trial of any evidence. This Order shall not be construed as a waiver by any party

of any legally cognizable privilege or protection to withhold any document or information, or of

any right that any party may have to assert such privilege or protection at any stage of the

proceeding.

         5.05    Termination of Litigation.

         This Order, insofar as it restricts the communication and use of Confidential and Attorneys'

Eyes Only Information, shall survive and continue to be binding after the conclusion of this action

for one year from such conclusion, and the Court shall retain jurisdiction over these parties and

this matter for the purpose of ensuring compliance with the Order and granting such other and

further relief as may be necessary during that period.

         At the conclusion of this action, including any appeals, all documents, records, tangible

materials, or other information designated as CONFIDENTIAL or ATTORNEYS' EYES ONLY

and (except as provided herein with respect to documents reflecting privileged communication or

attorney work product) and all copies of any of the foregoing shall be promptly returned by counsel

for the Receiving Party to counsel for the Producing Party. In the alternative, to the extent that

                                                  12
DMl\ 116835121
            Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 13 of 15



documents reflecting privileged communications or attorney work product contain information

designated CONFIDENTIAL or ATTORNEYS' EYES ONLY, the Receiving Party may, in lieu

of returning such documents to the Producing Party, certify in writing to the Producing Party,

within 30 days of the termination of the litigation, that such documents have been destroyed.

           5.06     Relief from Order.

           Any person may request the Court to grant relief from any provisions of this Protective

Order.

           5.07     Exclusions.

           Nothing herein shall impose any restrictions on the use or disclosure by any party or any

witness of documents or information obtained lawfully by any party or any witness independently

of the discovery proceedings in this action, whether or not such documents or information are also

obtained from Plaintiff or Defendant, as the case might be, in this action. Nothing in this

Protective Order shall prevent a party or non-party from using or disclosing its own documents or

information for any purpose, regardless of whether they are designated confidential or attorneys'

eyes only under this Protective Order. Nothing in this Protective Order shall prevent a party from

disclosing information to any person who authored, or who otherwise lawfully received or

possessed such information, including, without limitation, for purposes of obtaining additional

discovery from that person.

           5.08     The Court retains the final and complete authority to redesignate any confidential

document as a public document.



           ORDERED this the -       -----=-l_1_fl__ day of     ~ 11M/              20$.

                                                                 ~ fl- ,
                                                             UNITED STATES Ditf'RICT JUDGE


                                                      13
DMl \1168351 2. 1
             Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 14 of 15



Dated: January 11, 2020                        Isl Alex C. Davis, Esq.
                                               JONES WARD PLC
                                               The Pointe
                                               1205 E. Washington St., Suite 111
                                               Louisville, KY 40206
                                               Phone: (502) 882-6000
                                               Fax: (502) 587-2007
                                               alex@jonesward.com

                                              Christopher D. Jennings, Esq,
                                              (AR Bar No. 2006306)
                                              LINVILLE JOHNSON PLLC
                                              610 President Clinton A venue
                                              Suite 310
                                              Little Rock, AR 72201
                                              Phone: (501) 372-13000
                                              Fax: (888) 505-0909
                                              chris@yourattomey.com

                                              Attorneys for Plaintiff

                                              s/ Scott Andrew Irby
                                              Scott Andrew Irby (AR Bar No. 99192)
                                              WRIGHT, LINDSEY & JENNINGS
                                              200 West Capitol Avenue
                                              Suite 2300
                                              Little Rock, AR 72201-3699
                                              Phone (501) 212-1359
                                              sirby@wlj.com

                                               J. Scott Kramer, Esq. (PA Bar No. 32389)
                                               Anne A. Gruner (PA Bar No. 323863)
                                               DUANE MORRIS LLP
                                               30 South 17th St.
                                               Philadelphia, PA 19103-4196
                                               Phone:215-979-1197
                                               Fax:215-689-0844
                                               JSKramer@duanemorris.com
                                               AAGruner@duanemorris.com

                                               Attorneys for Defendant Wright Medical
                                               Technology, Inc.




DMI \ I 1683512 .1
           Case 4:20-cv-00813-DPM Document 16 Filed 01/19/21 Page 15 of 15



                                               Exhibit 1

                      AGREEMENT CONCERNING CONFIDENTIALITY

         I, _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ being duly sworn, state that:

          1.      My address is _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         2.       My present employer is
                                           -------------------
and the address of my present employment is - - - - - - - - - - - - - - - - -

         3.       My present occupation or job description is _ _ _ _ _ _ _ _ _ _ _ __



         4.       I have received a copy of the Protective Order in this case.

         5.       I have carefully read and understand the provisions of the Protective Order.

         6.       I will comply with all of the provisions of the Protective Order.

         7.       I will hold in confidence and not disclose to anyone not qualified under the

Protective Order, any CONFIDENTIAL OR ATTORNEYS' EYES ONLY INFORMATION or

any words, summaries, abstracts, or indices of CONFIDENTIAL OR ATTORNEYS' EYES

ONLY INFORMATION disclosed to me.

          8.      I will   return all    CONFIDENTIAL         OR ATTORNEYS'           EYES       ONLY

INFORMATION and summaries, abstracts and indices thereof which come into my possession,

and documents or things which I have prepared relating thereto, to counsel for the party by whom

I am employed or retained.




                                                    15
DMl\11683512 .1
